DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 12, 2019.  Claims 1-14 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for Japanese Patent Application No. JP2018-119091, filed June 22, 2018, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 12, 2019 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Specification Objections
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract 

The disclosure is objected to because of the following informalities: the abstract includes reference numbers which should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 7 and 8 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack proper antecedent basis for “the road wheels” since it is unclear whether they are in reference to “rear road wheels” or “set of road wheels”.  Corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, __________ are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0222523, to Talamonti et al. (hereinafter Talamonti).

As per claim 1, and similarly with respect to claim 9, Talamonti discloses a method of controlling a vehicle in which rear road wheels among a set of road wheels are driven by a prime mover (e.g. see Abstract wherein a steering wheel assist device is provided), comprising: a basic torque setting step of setting a basic torque to be generated by the prime mover, based on a driving state of the vehicle (e.g. this could be considered zero torque application); a decremental torque setting step of setting a decremental torque such that the basic torque is reduced in accordance with a decrease in steering angle of a steering device equipped in the vehicle; and a torque generation step of controlling the prime mover to generate a torque which is determined by reducing the basic torque based on the decremental torque (e.g. see Fig. 6, wherein as the steering wheel angle decreases the application of torque decreases).  

As per claim 6, and similarly with respect to claim 14, Talamonti discloses the features of claims 1 and 9, respectively, and further discloses wherein the prime mover is an electric motor, and wherein the torque generation step includes controlling the electric motor to generate a torque which is determined by reducing the basic torque based on the decrements torque (e.g. see paragraph 0015 wherein an electric motor is provided for steering assist).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5   ____  10-13 ___________ are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talamonti, in view of U.S. Patent Publication No. 2014/0345965, to Ura.

As per claims 2-5, and similarly with respect to claim 10-13, Talamonti discloses the features of claims 1 and 9, respectively, but fails to disclose wherein the prime mover is an internal combustion engine.  However, Ura teaches the use of an internal combustion engine for providing steering assist via hydraulic means (e.g. see paragraph 0005).  With respect to the particulars of how power of the internal combustion engine is varied, the Office notes that it is a matter of designer’s choice on how to vary torque generated by an engine, and which is also well known in the art.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the steering assist system of Talamonti to utilize an internal combustion engine for generating steering assist and by varying such assist through well-known engine power altering means known in the art. 
 
As per claim 7, Talamonti discloses the features of claim 1 and further discloses wherein the vehicle is further equipped with a braking device configured to apply a braking force to the road wheels (e.g. see Fig. 1 wherein a braking system 42 is provided), but fails to particularly disclose every feature of wherein the method further comprises: a yaw moment instruction value setting step of setting, in accordance with an increase in the steering angle of the steering device, a yaw moment instruction value corresponding to a yaw moment oriented in a same direction as that of a yaw rate being actually generated in the vehicle; and a yaw control step of controlling the braking device based on the yaw moment instruction value.  However, Ura teaches the use of yaw moment
e.g. see paragraph 0098
 wherein an electric motor is provided for steering assist).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669